Citation Nr: 0636623	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
diabetes mellitus, Type II, currently rated 40 percent 
disabling. 

2.  Entitlement to a higher initial disability rating for 
diabetic retinopathy, currently rated 10 percent disabling. 

3.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, left lower extremity, currently rated 
20 percent disabling. 

4.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, right lower extremity, currently rated 
20 percent disabling. 

5.  Entitlement to a higher initial disability rating for 
arteriosclerotic vascular disease, left lower extremity, 
currently rated 20 percent disabling. 

6.  Entitlement to a higher initial disability rating for 
arteriosclerotic vascular disease, right lower extremity, 
currently rated 20 percent disabling.

7.  Entitlement to a higher initial disability rating for 
erectile dysfunction, currently noncompensably rated. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968.

The matter comes before the Board of Veterans' Appeals 
(Board) from January and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the January 2002 rating decision, the RO granted service 
connection for diabetes mellitus, Type II and assigned a 20 
percent disability rating.  In the July 2002 rating decision, 
the RO granted service connection for peripheral neuropathy 
of the left and right lower extremities, arteriosclerotic 
vascular disease of the left and right lower extremities, and 
granted special monthly compensation for erectile 
dysfunction.  By rating decision in September 2005 the RO 
granted a 40 percent rating for diabetes mellitus effective 
August 25, 2005.

The issue of an increased rating for diabetic retinopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connected diabetes mellitus, type 
II required insulin, a restricted diet, and regulation of 
activities from February 5, 2003.  

2.  The veteran's service connected diabetes mellitus, type 
II is not characterized by episodes of ketoacidosis or 
hypoglycemic reactions resulting in one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

3.  The veteran's service connected peripheral neuropathy is 
manifested below the left knee by numbness, coldness, 
decreased sensation, weakness, and difficulty walking. 

4.  The veteran's service connected peripheral neuropathy is 
manifested below the right knee by numbness, coldness, 
decreased sensation, weakness, and difficulty walking. 

5.  The veteran's service connected arteriosclerotic vascular 
disease is manifested below the left knee by intermittent 
claudication and non-obtainable ankle/brachial pulses.  

6.  The veteran's service connected arteriosclerotic vascular 
disease is manifested below the right knee by intermittent 
claudication and non-obtainable ankle/brachial pulses.  

7.  The veteran's service connected erectile dysfunction is 
manifested by loss of erectile power without evidence of 
penis deformity.  

CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
diabetes mellitus, type II were met on February 5, 2003.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006)

2.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus, type II, are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006). 

3.  The criteria for an increased initial disability rating 
for peripheral neuropathy, left lower extremity, currently 
rated 20 percent disabling are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.68, 4.124a, Diagnostic Code 
8521 (2006).  

4.  The criteria for an increased initial disability rating 
for peripheral neuropathy, right lower extremity, currently 
rated 20 percent disabling are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.68, 4.124a, Diagnostic 
Code 8521 (2006).  

5.  The criteria for an increased initial disability rating 
for arteriosclerotic vascular disease, left lower extremity, 
currently rated 20 percent disabling are not met. 38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7114 (2006)

6.  The criteria for an increased initial disability rating 
for arteriosclerotic vascular disease, left lower extremity, 
currently rated 20 percent disabling are not met. 38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7114 (2006)

7.  The criteria for an increased initial disability rating 
for erectile dysfunction, currently noncompensably rated are 
not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Because the veteran has appealed the initial 
ratings assigned, the Board must consider the applicability 
of staged ratings covering the time period in which his claim 
and appeal have been pending.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).

Diabetes mellitus, Type II
Service connection for diabetes mellitus, type II was 
established by rating decision dated January 2002.  A 20 
percent disability rating was assigned, effective July 9, 
2001.  A January 2003 decision assigned an earlier effective 
date, May 8, 2001 for all of the veteran's service connected 
disabilities.  In September 2005, the RO increased the 
veteran's 20 percent disability rating for diabetes mellitus, 
type II to 40 percent disabling, effective August 25, 2005.  

The veteran's diabetes mellitus is currently rated 40 percent 
disabling under Diagnostic Code 7913. See 38 C.F.R. § 4.119.  
Pursuant to DC 7913, a 60 percent rating is warranted for 
diabetes that requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions resulting in one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. A 40 percent rating is 
assigned when the disability requires insulin, a restricted 
diet, and regulation of activities. 

The veteran was diagnosed with diabetes in November 1977 by 
his private physician.  Medical records from March 1995 and 
February 1996 reveal that the veteran's diabetes was managed 
with insulin and dietary restrictions; however, his physician 
did not restrict his activities.  The veteran submits a 
February 5, 2003 opinion statement from his private physician 
which explained the veteran's need for daily insulin therapy, 
adherence to specific dietary requirements, and the 
restriction of his daily activities in order to manage his 
diabetes.   
In January 2005, the veteran underwent a VA medical 
examination.  He informed the examiner that his activity 
level was affected by his diabetes.  He explained that his 
balance was poor and he fell often.  The examiner noted that 
that veteran walked with a wide-based gait and looked at his 
feet often.  The veteran was only able to walk twenty-five or 
thirty steps before stopping.  In addition, he reported 
experiencing multiple episodes of hypoglycemia.  The veteran 
informed the examiner that he carried candy with him at all 
times.  

The criteria for a 40 percent disability rating were met 
effective February 5, 2003.  Medical records reveal the 
veteran was receiving insulin therapy and adhering to a 
diabetic diet for several years with good results.  On 
February 5, 2003, the veteran's physician restricted his 
activities, thereby satisfying the criteria for a 40 percent 
disability rating.  

However, the veteran is not entitled to an increased 
disability rating for diabetes mellitus, type II during any 
other time period relevant to the instant appeal.  His 
physical activities were not restricted prior to February 5, 
2003.  In addition, the veteran stated in August 2005 that he 
experienced multiple episodes of hypoglycemia in the past and 
carried candy with him at all times.  The medical evidence of 
record does not support this contention, as the veteran has 
not been hospitalized for his diabetes since 1977.  There is 
no evidence that the veteran has been hospitalized for 
ketoacidosis or hypoglycemic reactions resulting in one or 
two hospitalizations per year.  In addition, although the 
veteran attends regular medical appointments for the 
management of his diabetes; his diabetic complications, such 
as diabetic retinopathy, arteriosclerotic vascular disease of 
the lower extremities, and peripheral neuropathy of the lower 
extremities, are all service connected and compensably rated.  
In this regard, the preponderance of evidence is against his 
claim for an increased rating.   

Peripheral neuropathy and arteriosclerotic vascular disease 
of the lower extremities
In July 2002, service connection was established for 
peripheral neuropathy and arteriosclerotic vascular disease 
of the right and left lower extremities secondary to service 
connected diabetes mellitus, type II, and noncompensable 
disability ratings were assigned.  A January 2003 RO decision 
assigned an earlier effective date, May 8, 2001, for his 
lower extremity disabilities.  In August 2005, the veteran's 
10 percent disability ratings for peripheral neuropathy of 
the bilateral lower extremities were increased to 20 percent 
disabling for each extremity.  In the same rating decision, 
his noncompensable disability ratings for arteriosclerotic 
vascular disease of the bilateral lower extremities were 
increased to 20 percent disabling for each extremity.

Private medical records reveal that the veteran underwent 
vascular testing of his lower extremities in October 1988.  
His resting ankle/brachial indices were 1.0 on the right and 
1.1 on the left.  No evidence of arterial disease of the feet 
was observed in January 1995.  In September 2001, the 
veteran's private physician observed normal gait and station.  
His pedal pulses were 2+ and symmetric.  No cyanosis, 
clubbing, edema, or varicosities were observed.  His 
condition was unchanged in January 2002.  

The veteran sought treatment for swelling, pain, and a 
burning sensation in both feet in March 2002.  On 
examination, his skin temperature was within normal limits, 
his hair growth was normal, and there was no hyperkeratosis 
or nail discoloration.  He exhibited signs of claudication 
after walking one-half mile.  His physician concluded that 
the veteran's vessels were calcific bilaterally.  

In April 2002, a VA examiner observed decreased sensation 
bilaterally in the veteran's lower extremities.  Bilateral 
pulses were present and sparse hair was observed on the 
veteran's toes.  In June 2002, the veteran's private 
physician observed poor pedal pulses.  In October 2002, the 
veteran underwent a resting arterial evaluation of his legs.  
The examiner noted that the veteran's arterial system was 
noncompressible.  The examiner measured .72 brachial indexes 
in his left ankle and .99 brachial indexes in his right 
ankle.

The veteran has submitted a February 2003 statement from his 
private physician which attests to the severity of his 
bilateral arteriosclerotic vascular disease.  The veteran's 
vessels are noncompressible and his ankle brachial impulses 
are unobtainable.  The February 2003 opinion statement also 
described the veteran's peripheral neuropathy as moderate, 
with decreased extensor function muscle strength.  The 
veteran underwent arterial ultrasound of his lower 
extremities in July 2004.  The examination was limited, 
however, by calcifications of his arterial system.   

The veteran underwent a VA medical examination in January 
2005.  There was no evidence of muscle atrophy in the lower 
extremities, and the veteran's muscle strength was good.  The 
examiner observed present, active knee jerks.  The examiner 
was able to feel femoral and popliteal pulses bilaterally, 
however, he was not able to feel the dorsalis pedis or 
posterior tibial pulses.  Both of the veteran's feet were 
cold, although his left foot was colder than his right.  His 
position sense was damaged and severely affected in both 
lower extremities.  The examiner noted that the veteran 
walked with a wide-based gait and looked at his feet often.  
The examiner concluded that the veteran's peripheral vascular 
disease was significant to severe.  In addition, he 
determined that the veteran's peripheral neuropathy was 
largely sensory in nature. 

The veteran is not entitled to a compensable disability 
rating for arteriosclerotic vascular disease of the lower 
extremities before October 8, 2002, the date Doppler testing 
revealed decreased brachial indexes in his bilateral ankles.  
Further, the veteran is not entitled to a compensable 
disability rating for peripheral neuropathy of the bilateral 
lower extremities until February 12, 2003, the date his 
physician confirmed that this symptoms most accurately 
represented moderate peripheral neuropathy.  

The veteran is not entitled to a disability rating in excess 
of 20 percent for either arteriosclerotic vascular disease or 
peripheral neuropathy of the bilateral lower extremities at 
any time relevant to the instant appeal.  In this regard, the 
January 2005 examination report clearly indicates that the 
veteran's service connected disabilities affect the veteran's 
lower extremities below the knee only.  In addition, in July 
2004 the veteran testified that his service connected 
disabilities only affect his legs from the knees down.  While 
the Board is cognizant that the January 2005 VA examination 
report signifies an increased disability rating for 
arteriosclerotic vascular disease may be warranted; 
assignment of a higher rating in this case under Diagnostic 
Code 8521 or any other Diagnostic Code would violate the 
amputation rule.  38 C.F.R. § 4.68 (2006).  The amputation 
rule precludes assignment of an evaluation in excess of 40 
percent because amputation below the knee is rated 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  
Accordingly, the veteran's claim for an increased evaluation 
must be denied.  

Erectile Dysfunction
In July 2002, service connection was established for erectile 
dysfunction secondary to service connected diabetes mellitus, 
type II, and a noncompensable disability rating was assigned.  
A January 2003 RO decision assigned an earlier effective 
date, May 8, 2001.  In August 2005, special monthly 
compensation for loss of use of a creative organ was granted, 
effective from May 8, 2001.  

The veteran's erectile dysfunction disability has been rated 
by the RO pursuant to Diagnostic Code 7522.  Diagnostic 
Code7522 provides a 20 percent rating for deformity of the 
penis with loss of erectile power.  Although the code 
provides for a 20 percent evaluation for loss of erectile 
power, the loss must be accompanied by deformity of the 
penis.  The evidence does not indicate that the veteran's 
penis is deformed.  The veteran underwent a VA medical 
examination in January 2005.  The examiner did not observe 
any abnormalities or atrophy of the veteran's testicles.  
Since the veteran's erectile dysfunction is not accompanied 
by deformity of the penis, the criteria for an increased 
schedular rating have not been met and the claim must be 
denied.  

Extraschedular Ratings

The Board must also consider whether an extraschedular rating 
may be in order.  The Board does not have authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321 (b)(1), and 
given the circumstances, there is no basis to refer this 
matter to designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular rating standards.  
There is no evidence that the veteran's service connected 
disabilities have resulted in frequent hospitalizations 
during the time period relevant to his August 2001 claim for 
service connection.  Further, the evidence indicates that the 
veteran continues to work in a non-physical, supervisory 
capacity to accommodate his service connected disabilities.  
Thus, the evidence does not indicate that the veteran's 
disabilities interfere with employment beyond that 
contemplated by the evaluations assigned in the rating 
schedule.  In the absence of evidence documenting exceptional 
or unusual circumstances, his service-connected disabilities 
alone do not place him in a position different from other 
veterans with a 90 percent rating.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated October 2001 and 
to an increased disability rating in correspondence dated 
December 2004 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
December 2004 notice was sent before the August and September 
2005 rating decisions granting increased ratings for several 
of the veteran's service connected disabilities. 

The RO has not provided the requisite notification regarding 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). In September 2005, the 
RO increased the veteran's 20 percent disability rating for 
diabetes mellitus, type II to 40 percent disabling, effective 
August 25, 2005.  However, an earlier effective date of 
February 5, 2005 has been assigned, which is the earliest 
date as of which it is ascertainable that an increase in 
disability occurred.  See 38 U.S.C.A. § 5110(b) (2) and 
38 C.F.R. § 3.400(o) (2006).  Similarly, the RO assigned 
increased disability ratings for arteriosclerotic vascular 
disease and peripheral neuropathy of the right and left lower 
extremities which correspond with the date medical evidence 
indicated an increase in disability occurred.  Special 
monthly compensation for erectile dysfunction was assigned 
from the date of the veteran's claim for service connection.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  VA has satisfied its duty to notify 
the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his VA 
treatment records and provided the veteran VA examinations in 
April 2004, July 2005, and December 2005.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

1.  A 40 percent rating for diabetes mellitus, type II is 
granted from February 5, 2003, subject to the laws and 
regulations pertaining to the payment of monetary benefits. 

2.  Entitlement to a higher initial disability rating for 
diabetes mellitus, type II, currently rated 40 percent 
disabling is denied. 

3.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, left lower extremity, currently rated 
20 percent disabling is denied. 

4.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, right lower extremity, currently rated 
20 percent disabling is denied. 

5.  Entitlement to a higher initial disability rating for 
arteriosclerotic vascular disease, left lower extremity, 
currently rated 20 percent disabling is denied. 

6.  Entitlement to a higher initial disability rating for 
erectile dysfunction, currently rated 10 percent disabling is 
denied. 


REMAND

Service connection for diabetic retinopathy was established 
by July 2002 rating decision, and a noncompensable rating was 
assigned, effective July 9, 2001.  A January 2003 RO decision 
assigned an earlier effective date, May 8, 2001, for service 
connected diabetic retinopathy.  An August 2005 rating 
decision increased the veteran's noncompensable disability 
rating to 10 percent disabling, effective May 8, 2001.  

The veteran underwent a VA medical examination in January 
2005.  Although the examiner observed clear patching areas 
typical of diabetic retinopathy, a Snellen test of visual 
acuity was not performed.  The veteran underwent multiple 
laser surgeries to treat his diabetic retinopathy in January, 
June, and August 2005.  VA treatment records from June and 
August 2005 document inconsistent Snellen test results.  In 
June 2005, vision in the veteran's right eye was 20/60, while 
vision in the left eye was 20/80.  However, in August 2005, 
vision in the veteran's left eye was 20/60 (-1), while vision 
in the veterans' left eye was either 20/40 or 20/400.    

The medical evidence of record is inadequate for purposes of 
assessing the severity of the veteran's service-connected 
diabetic retinopathy.  Another examination is necessary to 
determine whether the veteran meets the criteria for an 
increased disability rating.  While the Board regrets the 
further delay that remand of this case will cause, it 
recognizes that due process considerations require such 
action.  Accordingly, this matter is remanded to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following action: 

1.  The RO is requested to provide the 
veteran a VA examination to assess the 
current severity of his service connected 
diabetic retinopathy.  The examiner is 
requested to review the claims folder.  
The examiner should perform any tests or 
studies necessary for an accurate 
assessment.  Negative findings should be 
reported.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


